—Determination of respondent State Liquor Authority dated September 30, 1997, revoking petitioner’s on-premises liquor license and imposing a $1,000 bond forfeiture and a two-year proscription on relicensing of the premises, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Edward Lehner, J.], entered November 6, 1997) dismissed, without costs.
Respondent’s findings that the licensee knowingly encouraged or permitted improper conduct, including threats against and harassment of legal demonstrators, in violation of 9 NYCRR 53.1 (n), and noise, disturbance, misconduct and disorder on or adjacent to the licensed premises that adversely affected the health, welfare, safety of the inhabitants of the area and resulted in the premises becoming a focal point for police attention in violation of 9 NYCRR 53.1 (q) (see, Matter of 7th Ave. & Grove St. Corp. v New York State Liq. Auth., 215 AD2d 107) were supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 181-182). The penalties imposed do not shock our sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233). Concur — Lerner, P. J., Nardelli, Wallach,, Williams and Saxe, JJ.